United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3564
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Alberto Zatarain, also known as Beto, *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                              Submitted: October 2, 2007
                                 Filed: October 10, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       While he was serving a sentence of 188 months’ imprisonment for a federal
drug-trafficking offense, Alberto Zatarain (Zatarain) contacted his brother and
arranged for the brother to sell drugs to a third person. That person was an undercover
officer, and Zatarain thereafter pled guilty to conspiring to distribute 500 grams or
more of a mixture or substance containing methamphetamine. The district court1
sentenced Zatarain to 135 months’ imprisonment be served consecutively to the
undischarged 188-month sentence. Zatarain appeals, arguing his sentence is

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
unreasonable because application of the 18 U.S.C. § 3553(a) factors support a partially
concurrent sentence.

       After careful review, we conclude the district court did not abuse its discretion
in imposing a fully consecutive sentence. See United States v. Winston, 456 F.3d 861,
867 (8th Cir. 2006) (standard of review). The court explicitly and properly considered
the seriousness of the offense, Zatarain’s failure to be deterred by his previous 188-
month sentence, and the fact Zatarain committed the instant offense while in custody
for a similar offense. See 18 U.S.C. § 3584(a)-(b) (declaring when a term of
imprisonment is imposed on a defendant who is already subject to an undischarged
term of imprisonment, the terms may run concurrently or consecutively; in
determining whether to impose the terms consecutively or concurrently, a court shall
consider § 3553(a) factors); 18 U.S.C. § 3553(a)(1) (nature and circumstances of
offense and history and characteristics of defendant), (2)(A) (seriousness of offense),
(2)(B) (adequate deterrence); U.S.S.G. § 5G1.3(a) (requiring consecutive sentence
where offense was committed while serving term of imprisonment on another
offense); Winston, 456 F.3d at 868 (affirming a sentence where the district court
explained its decision to run sentence consecutively and cited § 3553(a) factors).

      For these reasons, we affirm.
                      ______________________________




                                          -2-